EXHIBIT 10.6


[IPASS LETTERHEAD]
 
 
May 12, 2009
 
 
Steven Wastie
 

Dear Steven:


I am pleased to offer you employment in the position of Senior Vice President,
Marketing at iPass Inc. (“iPass” or the “Company”), reporting to me, under the
terms set forth in this letter.  Your initial base salary will be $8,333.34 paid
semi-monthly, plus benefits, including the option of participating in our 401(k)
Plan.  If annualized, this base salary amount equals $200,000.  As an exempt
employee, you will not be eligible for overtime compensation.


In addition, you will be eligible to earn a target annual bonus of $100,000 paid
on a quarterly basis consistent with the management bonus plan.  Bonuses are
only considered earned if the participant is an employee of iPass in good
standing on the last day of the fiscal quarter and has successfully completed
the quarterly objectives.  If you leave the Company for any reason during the
quarter, no pro-rata bonus shall be earned.  The Company shall have the sole
discretion to determine if you have met all of the requirements for earning a
bonus (including completion of the applicable objectives) and, if so, the amount
of the bonus payment.  If earned, the bonus payments generally will be paid
within forty-five (45) days following the end of the Company’s fiscal quarter to
allow the Company time to determine bonus calculations.  Any bonus provided to
you will be subject to standard deductions and withholdings.


Further, subject to the approval of the Board of Directors of iPass (the
"Board"), you will be granted an option to purchase 200,000 shares of iPass’
common stock, subject to a four-year vesting schedule, at a purchase price equal
to the fair market value of the stock as of the date of grant (as determined by
the Board) under the iPass 2003 Equity Incentive Plan (the "Plan").  The option
will be governed by the terms of the Plan and your stock option agreement.


iPass offers its employees health, dental, vision, life, AD&D, and short term
and long term disability insurance, and you will be eligible to participate in
these benefit plans in accordance with the terms and conditions of the
applicable plan documents.  The health and dental plans provide you with several
options regarding your care.  Please read the enclosed information about the
health and dental plan options available to you.  You may call Mike Badgis with
any questions about health insurance or any other iPass benefits at (650)
232-4130.  iPass may modify your position, duties, reporting relationship,
office location, and compensation and benefits from time to time in its
discretion.
 
In addition, in the position of Senior Vice President, Marketing, you will be
eligible to become a "Participant" under the Company's Executive Corporate
Transaction and Severance Benefit Plan (the "Executive Severance Plan"), which
provides specified severance benefits to certain eligible executive employees of
the Company in the event of qualifying employment terminations, pursuant to the
terms and conditions of the Executive Severance Plan.  In order to become a
Participant, you will need to sign and return the enclosed Executive Severance
Plan Participation Notice.
 
This offer is contingent upon the successful results of background and reference
checks, your execution of and compliance with the enclosed Proprietary
Information and Inventions Agreement and satisfactory proof of your right to
work in the United States.  You agree to assist as needed and to complete any
documentation at the Company’s request to meet these conditions.  In addition,
as a condition of your employment, you will be required to abide by the
Company’s policies and procedures, including but not limited to the policies set
forth in the Company’s Employee Handbook, as may be in effect from time to
time.  Employment with iPass is at the will of each party, is not for a specific
term and can be terminated by you or by the Company at any time, with or without
cause and with or without advance notice.
 
This letter, along with your Proprietary Information and Inventions Agreement,
is the entire agreement between you and iPass concerning your employment terms,
and it supersedes any other agreements or promises made to you by anyone,
whether written or oral.  The terms of this letter cannot be changed (except
with respect to those changes expressly reserved to the Company’s discretion
herein) unless such changes are in writing and signed by an authorized
representative of iPass.  This offer is valid until Friday, May 15, 2009 at 5:00
pm, at which time it will expire if you have not returned this fully signed
letter to the Company.


Please signify your acceptance of employment with the Company under the terms
provided in this letter by signing and dating below and returning this offer
letter to Mike Badgis at fax number (650) 232-0232.
  
Steven, your acceptance of our offer represents a unique opportunity for us both
to grow and succeed.  We all want to thank you in advance for your faith in us,
and for the commitment you have made to our common vision.  Finally, we all look
forward to working and building iPass with you!


Welcome
aboard,                                                                      Understood
And Accepted




/s/ Evan
Kaplan                                                                          /s/ Steven
Wastie                   
Evan L.
Kaplan                                                                     Steven
Wastie
President & CEO


                                                                               May
14, 2009              _______________
                                                                                  Date                           Start
Date 06-01-09
 

--------------------------------------------------------------------------------


 
EMPLOYEE CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT
 
In consideration of my employment or continued employment by iPass, Inc.
(“Company”), and the compensation now and hereafter paid to me, I hereby agree
as follows:
 
1. Confidentiality.
 
1.1 Nondisclosure; Recognition of Company’s Rights.  At all times during my
employment and thereafter, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as such use is required in connection with my work for Company,
or unless the Chief Executive Officer (the “CEO”) of Company expressly
authorizes in writing such disclosure or publication.  I will obtain the CEO’s
written approval before publishing or submitting for publication any material
(written, oral, or otherwise) that relates to my work at Company and/or
incorporates any Confidential Information.  I hereby assign to Company any
rights I have or acquire in any and all Confidential Information and recognize
that all Confidential Information shall be the sole and exclusive property of
Company and its assigns.
 
1.2 Confidential Information.  The term “Confidential Information” shall mean
any and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation: (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.
 
1.3 Third Party Information.  I understand, in addition, that Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the term of my employment and
thereafter, I will hold Third Party Information in strict confidence and will
not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information, unless expressly
authorized by an officer of Company in writing.
 
1.4  No Improper Use of Information of Prior
Employers and Others.  I represent that my employment by Company does not and
will not breach any agreement with any former employer, including any noncompete
agreement or any agreement to keep in confidence information acquired by me in
confidence or trust prior to my employment by Company.  I further represent that
I have not entered into, and will not enter into, any agreement, either written
or oral, in conflict herewith.  During my employment by Company, I will not
improperly use or disclose any confidential information or trade secrets of any
former employer or other third party to whom I have an obligation of
confidentiality, and I will not bring onto the premises of Company or use any
unpublished documents or any property belonging to any former employer or other
third party to whom I have an obligation of confidentiality, unless consented to
in writing by that former employer or person.  I will use in the performance of
my duties only information that is generally known and used by persons with
training and experience comparable to my own, is common knowledge in the
industry or otherwise legally in the public domain, or is otherwise provided or
developed by Company.
 
2. Inventions.
 
2.1 Inventions and Intellectual Property Rights.  As used in this Agreement, the
term “Invention” means any ideas, concepts, information, materials, processes,
data, programs, know-how, improvements, discoveries, developments, designs,
artwork, formulae, other copyrightable works, and techniques and all
Intellectual Property Rights therein.  The term “Intellectual Property Rights”
means all trade secrets, copyrights, trademarks, mask work rights, patents and
other intellectual property rights recognized by the laws of any jurisdiction or
country.
 
2.2 Prior Inventions.  I agree that I will not incorporate, or permit to be
incorporated, Prior Inventions (defined below) in any Company Inventions
(defined below) without Company’s prior written consent. In addition, I agree
that I will not incorporate into any Company software or otherwise deliver to
Company any software code licensed under the GNU GPL or LGPL or any other
license that, by its terms, requires or conditions the use or distribution of
such code on the disclosure, licensing, or distribution of any source code owned
or licensed by Company.  I have disclosed on Exhibit A a complete list of all
Inventions that I have, or I have caused to be, alone or jointly with others,
conceived, developed, or reduced to practice prior to the commencement of my
employment by Company, in which I have an ownership interest or which I have a
license to use, and that I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  If, in the course of my employment with Company, I incorporate a
Prior Invention into a Company process, machine or other work, I hereby grant
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.
 
2.3 Assignment of Company Inventions. Subject to the section titled “Government
or Third Party” and except for Inventions that I can prove qualify fully under
the provisions of California Labor Code section 2870 and I have set forth in
Exhibit A, I hereby assign and agree to assign in the future (when any such
Inventions or Intellectual Property Rights are first reduced to practice or
first fixed in a tangible medium, as applicable) to Company all my right, title,
and interest in and to any and all Inventions (and all Intellectual Property
Rights with respect thereto) made, conceived, reduced to practice, or learned by
me, either alone or with others, during the period of my employment by
Company.  Inventions assigned to Company or to a third party as directed by
Company pursuant to the section titled “Government or Third Party” are referred
to in this Agreement as “Company Inventions.”
 
2.4 Obligation to Keep Company Informed.  During the period of my employment and
for one (1) year thereafter, I will promptly and fully disclose to Company in
writing (a) all Inventions authored, conceived, or reduced to practice by me,
either alone or with others, including any that might be covered under
California Labor Code section 2870, and (b) all patent applications filed by me
or in which I am named as an inventor or co-inventor.
 
2.5 Government or Third Party.  I also agree to assign all my right, title, and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by Company.
 
2.6 Enforcement of Intellectual Property Rights and Assistance.  During the
period of my employment and thereafter, I will assist Company in every proper
way to obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries.  In the event Company is unable
to secure my signature on any document needed in connection with such purposes,
I hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me.
 
3. Records.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Inventions made by me during the period of my employment by
Company, which records shall be available to, and remain the sole property of,
Company at all times.
 
4. Additional Activities.  I agree that (a) during the term of my employment by
Company, I will not, without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company, and (b) for the period of my employment
by Company and for one (l) year thereafter, I will not, either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.
 
5. Return Of Company Property. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information of Company and certify in writing that I have fully
complied with the foregoing obligation.  I agree that I will not copy, delete,
or alter any information contained upon my Company computer before I return it
to Company.  I further agree that any property situated on Company’s premises
and owned by Company is subject to inspection by Company personnel at any time
with or without notice.  Prior to leaving, I will cooperate with Company in
attending an exit interview and completing and signing Company’s termination
statement.
 
6. Notification Of New Employer.  In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company’s providing a copy of this
Agreement or otherwise.
 
7. General Provisions.
 
7.1 Governing Law and Venue.  This Agreement and any action related thereto will
be governed, controlled, interpreted, and defined by and under the laws of the
State of California, without giving effect to any conflicts of laws principles
that require the application of the law of a different state. I hereby expressly
consent to the personal jurisdiction and venue in the state and federal courts
for the county in which Company’s principal place of business is located for any
lawsuit filed there against me by Company arising from or related to this
Agreement.
 
7.2 Severability.  If any provision of this Agreement is, for any reason, held
to be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.
 
7.3 Survival.  This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor-in-interest or
other assignee and be binding upon my heirs and legal representatives.
 
7.4 At-Will Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by Company,
nor shall it interfere in any way with my right or Company’s right to terminate
my employment at any time, with or without cause and with or without advance
notice.
 
7.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
any such notice will be considered to have been given five (5) business days
after it was mailed, as evidenced by the postmark.  If delivered by courier or
express mail service, any such notice shall be considered to have been given on
the delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of such
change to the other party.
 


7.6 Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance).  The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.
 
7.7 Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of any other provision or of such
provision on any other occasion.
 
7.8 Export. I agree not to export, directly or indirectly, any U.S. technical
data acquired from Company or any products utilizing such data, to countries
outside the United States, because such export could be in violation of the
United States export laws or regulations.
 
7.9 Entire Agreement.  The obligations pursuant to sections of this Agreement
titled “Confidentiality” and “Inventions” shall apply to any time during which I
was previously employed, or am in the future employed, by Company as an
independent contractor if no other agreement governs nondisclosure and
assignment of inventions during such period.  This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matters hereof and supersedes and merges all prior communications between us
with respect to such matters.  No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and the CEO of Company.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.
 
This Agreement shall be effective as of the first day of my employment with
Company.
 
 
EMPLOYEE:
I acknowledge that I have read and understand this agreement and have been given
the opportunity to discuss it with independent legal counsel.
 
/s/ Steven Wastie  
(Signature)
 
By:       Steven Wastie
Title:    SVP Marketing  
Date:    May 14, 2009
Address:
COMPANY:
Accepted and agreed:
 
 
/s/ Tiffany Snyder
(Signature)
 
By:       Tiffany Snyder
Title:    Director, HR
Date:    June 2, 2009
Address:   3800 Bridge Parkway
        Redwood Shore, CA  94065

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
INVENTIONS
 
1.           Prior Inventions Disclosure.  The following is a complete list of
all Prior Inventions:
 
  þ None
 
o See immediately below:


 


 


 
2.           Limited Exclusion Notification.
 
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:
 
a.           Relate at the time of conception or reduction to practice to
Company’s business, or actual or demonstrably anticipated research or
development; or
 
b.           Result from any work performed by you for Company.
 
To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.
 